DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-22 and 28 in the reply filed on 06/09/2021 is acknowledged.
Claims 1-9, 23-27, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2021.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 10-22 and 28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-22 and 28 of copending Application No. 17260544 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 15-18, 22, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170029777 (Pillai).
Pillai discloses a method of enriching NKT cells from a cord blood sample, wherein said method comprises isolating mononuclear cells and contacting said cells with one or more agents selected from the group consisting of IL-7, Gal-Cer and optionally, IL-15 (claims 1, 7, 8, 35). This method conforms to the limitations of claims 10 and 17, and would necessarily produce the cells of claim 28. The method also includes contacting the cells with anti-CD3, IL-2, and anti-CD28 (claim 1, [0080]) as in claim 16 and the use of CD1d tetramer as in claim 18 [0058][0069][0094][0143]. The method does not include interferon-gamma, as in claim 22. The expanded NKT cells are purified away from the other cells of the sample (claims 1, 40) as in claim 15
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170029777 (Pillai), as applied to claim 10 above, and further in view of US 20170088597 (Wong).
As noted, Pillai teaches embodiment of the method of claim 10 wherein mononuclear cells are contacted with IL-7 and Gal-Cer to produce NKT cells. Pillai does not teach embodiments of the method wherein cells are contacted with ALT-803, as in claims 10 and 12. Wong teaches that IL-15N72D:IL-15RαSu/Fc complex (ALT-803) is an advantageous alternative to IL-15 (whole document). Wong cites earlier work showing that ALT-803 was >10-fold more active than free IL-15 in promoting in vitro proliferation of IL-15-dependent cells [0077] and teaches that NKT cells are induced by ALT-803 [0081].  Therefore, it would be obvious for one of skill in the art to modify the Pillai method by using ALT-803 in place of IL-15. The amount of ALT-803 would be determined by routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10, 11,13-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170029777 (Pillai), as applied to claims 15-18, 22, and 28 above, and further in view of US 20110020932 (Wakao).
As noted, Pillai teaches methods of enriching and expanding NKT cells from a cord blood sample, the method comprising contacting cells with agents recited in the instant claims, including IL-7, Gal-Cer, IL-15, anti-CD3, IL-2, and anti-CD28. Pillai does not teach the use of FLT3 ligand, nor does Pillai teach the specific concentration ranges recited in claims 11, 13, 14, 19-21.
The recited factors, including FLT3 ligand, are known in the art as being useful in methods of differentiating and expanding NKT cells. For example, Wakao teaches, “…when NKT cell is to be produced, a factor such as FLT3 ligand, IL-7 and IL-15 and the like are used. The concentration of these factors is not particularly limited as long as differentiation into NKT cell can be induced and, for example, they can be used at a concentration of about 5-10 ng/ml” [0021]. Therefore, using Wakao as guidance, one of skill in the art would begin modification of the Pillai protocol using concentrations of factors that overlap those of the instant claims. The same principle applies to all recited concentrations in the absence of unexpected results. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C GAMETT/Primary Examiner
Art Unit 1647